Citation Nr: 1640979	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from January 1964 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this claim for additional development in July 2015.  Unfortunately, still further development is required and this matter 
REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The VA examinations on record are inadequate for adjudication.  The November 2015 VA examiner noted the Veteran's assertions regarding his medical history, but opined that hypertension was less likely related to service, relying on an absence of records.  The May 2016 VA examiner opined against a relationship to service, noting that studies have only shown limited evidence for a relationship-which is exactly what the Board asked the examiner to consider.  On remand, another examination with a doctor that explores all potential theories of service connection shall be conducted.

Further, the Veteran shall be given an opportunity to have additional records added to the record for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his blood pressure, and make arrangements to obtain all records not already associated with the claims file.

Ask him when he first started attending VA medical facilities for any treatment, and make arrangements to obtain any archived medical records that may be outstanding.

2.  After receipt of records, schedule the Veteran for an appropriate examination with a doctor for an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension is related to service.  The examiner is asked to review the claims file prior to the examination, and to cite to evidence in the record or to the appropriate medical literature in forming the medical opinion.

The record shows the Veteran was diagnosed with hypertension by VA in or around 2000.

He asserts he was diagnosed with hypertension in 1975 and immediately put on blood pressure medication.  He further asserts that hypertension incepted in service.  His records show elevated blood pressure readings in 1972 (140/86 and 140/80), but he was not diagnosed in service.  A record from June 1987 indicated a history of high blood pressure.  The examiner is asked whether the medical records from the 1970's and 1980's show or suggest a prescription for hypertension medication.  The examiner is asked to opine on whether it is as likely as not that hypertension incepted while in service or within a year of separation (that is, by June 1976).

The Veteran is service-connected with seizure disorder, PTSD, and diabetes.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (that is, caused a increase in severity that is beyond the normal progression of the disease) by his seizure disorder, PTSD, diabetes, or the medication that he takes to treat them.  

Finally, the examiner is asked to provide an opinion on whether it is as likely as not that the Veteran's hypertension is related to herbicide exposure in service.  The Veteran is presumed to have been exposed to herbicides.  The National Academy of Sciences (NAS) has found "limited or suggestive" evidence of a relationship between exposure and development of hypertension, which the examiner is asked to consider and comment on when providing the opinion.

The examiner is asked to conduct a search of the relevant literature prior to opining.  All opinions are to be supported with explanatory rationale.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




